Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method ... for enacting compliance actions using an assessment that considers a mix of coldpatches and hotpatches ... identifying a particular system policy that defines a set of compliance conditions for a particular software component that includes: ... when a goal for the computer system is a security goal, installation of a particular coldpatched binary for the particular software component is required to maintain compliance, ... when the goal for the computer system is an availability goal, installation of a particular hotpatch binary for the particular software component is sufficient to maintain compliance, the particular hotpatch binary lacking a fix present in the particular coldpatched binary ... identifying a plurality of evidence, each corresponding to a binary file of a plurality of binary files that has been applied to the particular software component, the plurality of binary files including (i) one or more coldpatched binary files from which the particular software component is loadable, and (ii) one or more hotpatch binary files applicable to the particular software component; and determining ... that the goal for the computer system is the security goal, and an instance of the particular software component is not loaded from the particular coldpatched binary; or that the goal for the computer system is the availability goal, and the particular hotpatch binary has not been applied 
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Buban et al., U.S. 2004/0107416 A1, teaches systems and methods for evaluating and applying hot-patch functions into memory comprising an in-use function on a running computer system, but does not more particularly teach a system and method for enacting compliance actions based on an assessment considering a mix of hotpatches and coldpatches, wherein compliance conditions comprise at least one of a security and availability goal, reviewing evidence comprising a determination that the condition is a security goal and the particular software component is not loadable  from the coldpatched binary, and a determination that the condition is an availability goal and the hotpatch has not been applied to a binary image, and based on the policy and the determination to enact one or more compliance actions;
H. Foster, G. Spanoudakis and K. Mahbub, "Formal Certification and Compliance for Run-Time Service Environments," teaches systems and methods for certification and compliance monitoring and management in run-time service environments comprising design and run-time policies, but does not more particularly teach a system and method for enacting compliance actions based on an assessment considering a mix of hotpatches and coldpatches, wherein 
D. Kienzle, R. Persaud and M. Elder, "Endpoint Configuration Compliance Monitoring via Virtual Machine Introspection," teaches systems and methods for performing compliance monitoring and management in a system having a plurality of endpoints, but does not more particularly teach a system and method for enacting compliance actions based on an assessment considering a mix of hotpatches and coldpatches, wherein compliance conditions comprise at least one of a security and availability goal, reviewing evidence comprising a determination that the condition is a security goal and the particular software component is not loadable  from the coldpatched binary, and a determination that the condition is an availability goal and the hotpatch has not been applied to a binary image, and based on the policy and the determination to enact one or more compliance actions; and
M. Payer and T. R. Gross, "Hot-patching a web server: A case study of ASAP code repair," teaches methods for efficiently performing hotpatch updates to solve software issues in a web server environment, but does not more particularly teach a system and method for enacting compliance actions based on an assessment considering a mix of hotpatches and coldpatches, wherein compliance conditions comprise at least one of a security and availability goal, reviewing evidence comprising a determination that the condition is a security goal and the particular software component is not loadable  from the coldpatched binary, and a determination 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 14 and 20 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-13 depend from claim 1 and claims 15-19 depend from claim 14, and are also allowable at least based on their dependence from allowable independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Andrew M. Lyons/Examiner, Art Unit 2191